DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer filed 1/05/2022 for issued patent US 10827457 B2 is approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous ("LTE Paging Procedure," Internet Archive Wayback Machine, March 17, 2015, 6 pages.) in view of Kim; Jae Heung et al.	US 10231211 B2
Regarding Claims 1 and 11, Anonymous discloses a paging message sending method (See Anonymous pgs 2-4, PDCCH with P-RNTI and RRC Paging) comprising:
determining indication information comprised in a first message, wherein the indication information indicates whether a paging message exists (See Anonymous pgs 2-4 “eNode B.. constructs RRC paging message.." “..UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIBlO and/or SIBl 1…” where “RRC paging message … Paging Record List.. System Information Modification  ... ETWS Indication..” paging record list, SI modification or ETWS flag comprise indication information);
sending the first message comprising the indication information to user equipment (UE) (See Anonymous pgs 2-4 RRC Paging message), wherein the first message is comprised in a first transport block (See Anonymous pgs 2-4 “..paging occasion within the paging frame..”);
sending the paging message to the UE in response to the indication information indicating the paging message exists, wherein the paging message is comprised in a second transport block (See Anonymous pgs 2-4 “UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIB10 and/or SIB11..” thus SI or SIB10 SIB11 comprise paging message and second transport block), 
and the second transport block and the first transport block are different transport blocks that are separately transmitted (See Anonymous pgs 2-4 where first transport block is paging occasion and second transport block is SI or SIB10/SIB11 and thus are separately transmitted).
Anonymous does not explicitly disclose wherein the indication information included in the first message comprises modulation information of the paging message and time resource information of the paging message.
Kim teaches wherein the indication information included in the first message comprises modulation information of the paging message and time resource information of the paging message (See Kim Fig. 3 Col. 5 L50-Col. 6 L15 “ Scheduling information is created at step S350….scheduling information is the minimum information for addressing the allocated radio resource and includes a terminal scheduling identifier (ID), radio resource allocation information indicating a location of the allocated radio resource block, modulation method information and coding method information..” thus location of resource block [time] and modulation method included in scheduling information [first message]; Fig. 7 Col. 8 L20-30; See also regarding sending paging message Fig. 3 Col. 5 L50-Col. 6 L15 “A scheduler performs scheduling on broadcasting channel (BCH) information formed based on a radio frame unit, paging message information and traffic information to be transmitted to the terminals on the basis of TTI at step S330”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the indication information of Anonymous to include modulation and time resource information as taught by Kim, in order to improve applicability of a limited radio resource by variably and flexibly setting up and mapping a transport channel and physical channel (Kim Col. 2 L65- Col. 3 L2)
Further regarding claim 11, Anonymous discloses a base station comprising a processor, a memory storing instructions and a transmitter (See Anonymous pgs 2-4 eNodeB where eNodeB inherently contains processor memory and transmitter).

Regarding Claims 6 and 16, Anonymous discloses a user equipment (UE) (See Anonymous pgs 2-4, UE and PDCCH with P-RNTI and RRC Paging) comprising:
a receiver configured to obtain indication information comprised in a first message, wherein the indication information indicates whether a paging message exists (See Anonymous pgs 2-4 “eNode B.. constructs RRC paging message.." “..UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIBlO and/or SIBl 1…” where “RRC paging message … Paging Record List.. System Information Modification  ... ETWS Indication..” paging record list, SI modification or ETWS flag comprise indication information); and
a processor (See Anonymous pgs 2-4 UE where UE inherently contains processor memory and transmitter);
a memory storing a program to be executed in the processor, the program comprising instructions for determining, according to the indication information, whether the paging message exists (See Anonymous pgs 2-4 “..UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIBlO and/or SIBl 1…” where “RRC paging message … System Information Modification  ... ETWS Indication..” SI modification or ETWS flag comprise indication information), 
wherein the first message is comprised in a first transport block (See Anonymous pgs 2-4 RRC Paging message “..paging occasion within the paging frame..”), the paging message is comprised in a second transport block (See Anonymous pgs 2-4 “UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIB10 and/or SIB11..” thus SI or SIB10 SIB11 comprise paging message and second transport block), and 
the first transport block and the second transport block are different transport blocks that are separately transmitted (See Anonymous pgs 2-4 where first transport block is paging occasion and second transport block is SI or SIB10/SIB11 and thus are separately transmitted); and
receiving the paging message in response to the indication information indicating that the paging message exists (See Anonymous pgs 2-4 “UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIB10 and/or SIB11..”).
Anonymous does not explicitly disclose wherein the indication information comprises modulation information of the paging message and time resource information of the paging message.
Kim teaches wherein the indication information included in the first message comprises modulation information of the paging message and time resource information of the paging message (See Kim Fig. 3 Col. 5 L50-Col. 6 L15 “ Scheduling information is created at step S350….scheduling information is the minimum information for addressing the allocated radio resource and includes a terminal scheduling identifier (ID), radio resource allocation information indicating a location of the allocated radio resource block, modulation method information and coding method information..” thus location of resource block [time] and modulation method included in scheduling information [first message]; Fig. 7 Col. 8 L20-30; See also regarding sending paging message Fig. 3 Col. 5 L50-Col. 6 L15 “A scheduler performs scheduling on broadcasting channel (BCH) information formed based on a radio frame unit, paging message information and traffic information to be transmitted to the terminals on the basis of TTI at step S330”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the indication information of Anonymous to include modulation and time resource information as taught by Kim, in order to improve applicability of a limited radio resource by variably and flexibly setting up and mapping a transport channel and physical channel (Kim Col. 2 L65- Col. 3 L2).

Regarding claims 2 and 12, the combination teaches determining a format of the first message, and notifying the UE of the determined format of the first message by using the indication information (See Anonymous pgs 2-4 “eNode B.. constructs RRC paging message.." “..UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIBlO and/or SIBl 1…” where “RRC paging message … System Information Modification  ... ETWS Indication..”).
Regarding claims 3, 8, 13, and 18, the combination discloses wherein the indication information comprises one or more of the following information:  indication information of an update of system information, indication information of an earthquake and tsunami warning system, or indication information of a commercial mobile alert service (See Anonymous pgs 2-4 “eNode B.. constructs RRC paging message.." “..UE checks for RRC paging message for SI modification flag and ETWS flag. If the former is present UE reacquires BCCH SI. If the later is present, UE reads ETWS notifications in SIBlO and/or SIBl 1…” where “RRC paging message … System Information Modification  ... ETWS Indication..” SI modification or ETWS flag comprise indication information).
Regarding claims 5, 10, 15, and 20, the combination teaches wherein the indication information further comprises one or more of size information of the paging message, frequency information of the paging message, power setting information of the paging message, paging user equipment identity (UE ID) type information comprised in the paging message, paging UE ID quantity information comprised in the paging message, or structure information of the paging message (See Anonymous pgs 2-4 “RRC paging message … Paging Record List.. System Information Modification  ... ETWS Indication..” paging record list contains quantity and value TMSI; See also Kim Fig. 3 Col. 5 L50-Col. 6 L15 “ Scheduling information is created at step S350….scheduling information is the minimum information for addressing the allocated radio resource and includes a terminal scheduling identifier (ID).
Regarding claims 7 and 17, the combination teaches determining a format of the first message according to the indication information (See Anonymous pgs 2-4  “RRC paging message … Paging Record List.. System Information Modification ... ETWS Indication...” where UE determines format in order to receive the variable number of paging record list).

Regarding claims 21-24, the combination teaches wherein a location, in the first message, of a field that carries the indication information is preset (See Anonymous pgs 2-4 “eNode B.. constructs RRC paging message.." “..UE checks for RRC paging message for SI modification flag and ETWS flag” where location of said flags fields is preset).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview., applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647